UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1405


MENGISTAB ASMELASH HAILE,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 19, 2016              Decided:   April 8, 2016


Before KING, SHEDD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leake Fesseha, LAW OFFICE OF LEAKE FESSEHA, Arlington, Virginia,
for Petitioner.   Benjamin C. Mizer, Principal Deputy Assistant
Attorney General, Blair T. O’Connor, Assistant Director, John B.
Holt, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mengistab Asmelash Haile, a native and citizen of Eritrea,

petitions for review of an order of the Board of Immigration

Appeals    (Board)     dismissing       his     appeal   from      the    immigration

judge’s     decision     denying          his     applications           for   asylum,

withholding    of    removal,     and     protection       under    the    Convention

Against Torture (CAT).         We deny the petition for review.

     We review questions of law de novo and factual findings for

substantial evidence, “reversing only if the evidence compels a

contrary finding.”        Pastora v. Holder, 737 F.3d 902, 905 (4th

Cir. 2013) (citing 8 U.S.C. § 1252(b)(4)(B) (2012)).                       An adverse

credibility    finding     must      be    supported       by   specific,       cogent

reasons.    Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011).

     [O]missions, inconsistent statements, contradictory
     evidence, and inherently improbable testimony are
     appropriate bases for making an adverse credibility
     determination.    The existence of only a few such
     inconsistencies, omissions, or contradictions can be
     sufficient   for  the   agency  to   make  an  adverse
     credibility determination as to the applicant’s entire
     testimony regarding past persecution.

Id. at 273-74 (internal citations omitted).                        An inconsistency

can serve as a basis for an adverse credibility determination

even if it does not go to the heart of the alien’s claim.                           8

U.S.C. § 1158(b)(1)(B)(iii) (2012).

     We     have    reviewed      the     record     and     considered        Haile’s

arguments     challenging      the      adverse     credibility          finding   and


                                           2
conclude that the finding is supported by substantial evidence.

The inconsistencies as specified by the Board concern the core

of Haile’s asylum claim.               See Qing Hua Lin v. Holder, 736 F.3d
343, 353 (4th Cir. 2013) (finding alien’s failure to mention

forced       abortion     at     airport          interview        was      “not        a     minor

evidentiary detail whose absence can be overlooked, it [was] the

very core of her claim”); Dankam v. Gonzales, 495 F.3d 113, 122

(4th    Cir.    2007)     (“Because         the       arrests      are     the    key       events

underlying [the]         claim       for    asylum,         it    follows     that          details

surrounding these arrests and the dates on which they occurred

are more than minor or trivial details.”).                                We also conclude

that the record does not compel a finding that the record of

sworn       statement     was    unreliable.                The    typed     and        detailed

statement       had      several       indicators           of      reliability.                See

Ramsameachire       v.   Ashcroft,         357 F.3d 169,    180    (2d     Cir.       2004)

(setting forth factors to use to evaluate the reliability of the

airport interview).

       We    also   conclude     that      substantial            evidence       supports       the

finding      that     Haile     failed      to        submit      “adequate        independent

documentary         evidence         to     establish             asylum         eligibility.”

Ilunga v.       Holder,        777 F.3d 199,    213     (4th        Cir.        2015).

Accordingly, we conclude that substantial evidence supports the

denial of asylum and withholding of removal.                               Because Haile’s

challenge to the denial of protection under the CAT relies upon

                                                 3
us finding error with the agency’s adverse credibility finding,

we   further    conclude   that   substantial     evidence    supports     the

denial of protection under the CAT.

     Accordingly, we deny the petition for review.                We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                             PETITION DENIED




                                       4